DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on October 29, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30-32, and 40-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (hereinafter “Lee”, US 2017/0303259) as cited in IDS dated October 29, 2020.
Regarding claims 30, 41 and 42, Lee discloses a method, a non-transitory computer readable recording medium storing a computer program product, and a server node of a fifth generation mobile communication (5G) system for providing information to a network function (NF) service consumer for supporting selection of an NF instance out of group of NF instances providing a target NF service; the method comprising: 
sending, from the NF service consumer and to a network function repository function (NRF), an NRF discovery request (i.e., the requester NF initiates the NF discovery as described in paragraphs 0306 and 0315), wherein the NRF discovery request comprises a name of the target NF service (i.e., the NF request includes NF type of the expected NF instance, NF type of the requester, Network Slice related information (optional), and other service related parameters as described in paragraph 0315); 
determining, by the NRF, an NRF discovery response in response to the NRF discovery request (i.e., NRF performs authorization as described in paragraphs 0316-0317); wherein the NRF discovery response comprises one or more addresses for the target NF service, and one or more NF cluster instance identities (i.e., the IP address or the FQDN of NF instances is provided to the requestor NF for target NF instance selection as described in paragraphs 0307-0311); wherein each one of the one or more NF cluster instance identities relates two or more NF instances of the group of NF instances providing the target NF service to at least one of the addresses; wherein the two or more NF instances of the group of NF instances are hosted by a specific NF that is implemented as a virtualized NF (VNF) (i.e., a network function is implemented as a virtualized function as described in paragraphs 0053 and 0317); and 


Regarding claims 31, and 43, Lee discloses all limitations recited within claims as described above.  Lee also discloses wherein each one of the one or more NF cluster instances comprises two or more of the NF instances providing the target NF service (paragraph 0176-0180). 

Regarding claims 32, and 44, Lee discloses all limitations recited within claims as described above.  Lee also discloses the NF service consumer selecting the NF instance out of the group of NF instances providing the target NF service (paragraphs 0165 and 0306). 

Regarding claim 40, Lee discloses all limitations recited within claims as described above.  Lee also discloses wherein the NRF discovery request further comprises a specific characteristic type of a target NF type for NF services; and wherein the NRF discovery response comprises one or more addresses for NF services .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Reference A’ (“3GPP TS 23.502 v15.1.0 (2018-03) Procedures for the 5G system” as cited in IDS dated October 29, 2020).
Regarding claim 39, Lee discloses all limitations recited within claims as described above, but does not expressly disclose the remaining features of this claim.
In a similar endeavor, Reference A’ discloses sending, to the NRF and from an NF that is hosting NF instances, an NRF registration message; wherein the NRF registration message comprises information about which NF service is being provided by the NF, and information relating the NF instances and the NF service to an NF cluster instance identity (i.e., a register request sent from NF Service Consumer to NRF as shown in Section 4.17.1 on page 215 of 285). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to inform the NRF of its NF profile when operative for the first time. 

Allowable Subject Matter
Claims 33-38, and 45-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644